Title: Notes on Debates, 27 November 1782
From: Madison, James
To: 


Wednesday Novr. 27th 17
The report of the Committee on the letter from the Lt. Govr. of R. Island (see Novr. 25) was made & taken into consideration.
It was moved by Mr. McKean to insert in the first clause on the Journal, after directing the apprehension by Genl Washington “in order that the sd persons may be brought to trial.” The reason urged for the motion was that it might appear that the interposition was not meant to supercede civil process farther than the necessity of the case required. Agst. the motion it urged that it would lead to discussions extremely perplexing & dilatory, & that it would be more proper after the apprehension sd. have taken place. The motion was lost[;] 6 States only being for it.
With respect to the main question it was agreed on all sides that it was indispensable to the safety of the U. S. that a traiterous intercourse between the inhabitants of Vermont & the Enemy should be suppressed. There were however two modes proposed for the purpose viz the direct & immediate interposition of the military force according to the Report, and 2dly. a reference in the first instance to the acting Authority in Vermont, to be followed in case of refusal or neglect of Justice on the offenders, by an exertion of compulsive measures against the whole body.
In favor of the 1st. mode it was sd. that it would be the only effectual one & the only one consistent with the part Congress had observed with regard to Vermont; Since a reference to the Authority of Vermont which had itself been suspected & accused would certainly be followed at the best by a mere mock trial; and would more over be a stronger recognition of its independence than Congress had made or meant to make.
In favor of the 2d. mode it was alledged that the body of the people in Vermont were well attached to the Revolution, that a sudden march of military force into the Country might alarm them, that if their Rulers abetted the Traitors, it wd. disgrace them in the eyes of their own people, and that Congress would be justified in that event to “split Vermont up among the other States” This expression as well as the arguments on this side in general came from Mr. Howell of R. I. whose object was to render the proceedings of Congress as favorable as possible to the Independence of Vermont.
In order to compromise the matter Mr. Arnold moved that the Commander in cheif sd. be directed to make a previous communication of his intentions & the evidence on which they were founded to the persons exercising authority in within the district in question.
It was suggested by Mr. Madison as a better expedient that he sd. be authorized to make the communication if he should deem it conducive to the more certain apprehension of the suspected persons.
The Delegates from N. Y. said they would agree that after the apprehension should have been effected, the Commander might give notice thereof to the Persons exercising authority in Vermont.
It was finally compromised as it stands on the Journal.
In the course of the Debate Mr. Clark informed Congress that the Delegates of N. Jersey could not vote for any act which might oppose forces to the authority of Vermont, the Legislature of that State, having so construed the Resolutions of the 7 & 20th. of Aug: as to be incompatible therewith & accordingly instructed their Delegates.
The communication directed to the States on this occasion thro’ the Commander in Cheif was objected to by several members as an improper innovation. The object of it was to prevent the risk of discovery, if sent before the plans which might be taken by Genl Washington were sufficiently advanced, of which he was the proper Judge.
